Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 26, 2022

The Court of Appeals hereby passes the following order:

A22A0217. WEATHERSPOON v. HEALTHY PET et al.

      We granted Michael Weatherspoon’s application for discretionary review of
an order of the Superior Court of Wayne County affirming the decision of the State
Board of Workers’ Compensation to deny his claim for temporary total disability
benefits. After careful review of the entire record in this case, we conclude that the
application for discretionary review was improvidently granted, and it is ordered that
this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/26/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.